The Attorney        General of Texas
                                                                 September 19, 1983
       JIM MATTOX
       Attorney General



       Supreme      Court Building             Honorable James W. Smith, Jr.          opinion No.   JM-74
       P. 0. Box 12546                         Frio County Attorney
       Austin.    TX. 76711. 2546              P. 0. Box V                            Ik: Whether penalties established
       5121475-2501
                                               Pearsall, Texas   78061                by section 6.06(e) of the Tax Code
       Telex    9101674.1367
       Telecopier     5121475-0266                                                    for late payment of taxing entity
                                                                                      assessments may be rescinded
       714 Jackson.  Suite 700                 Dear Mr. Smith:
       Dallas. TX. 75202-4506
       2141742.6944
                                                    You ask us two questions regarding section 6.06(e) of the Tax
                                               Code. This section governs the method by which taxing units pay to
       4624 Alberta        Ave.. Suite   160   the appraisal district their portions of the appraisal district’s
       El Paso. TX.        79905.2793          expenditures as allocated by section 6.06(d), Tax Code.    Section
       9151533-3464
                                               6.06(e) of the Tax Code provides the following:
-.h                                                     Unless the governing body of a unit and the chief
             1 Texas,    Suite 700
         ..,us,on.    TX. 77002-3111                    appraiser agree to a different method of payment,
        7131223.5666                                    each taxing unit shall pay its allocation in four
                                                        equal payments to be made at the end of each
                                                        calendar quarter, and the first payment shall be
        606 Broadway,        Suite 312
        Lubbock,     TX.    79401.3479
                                                        made before January 1 of the year in which the
        6061747~5236                                    budget takes effect. A payment is delinquent if
                                                        not paid on the date it is due. A delinquent
                                                        payment incurs a penalty of 5 percent of the
        4309 N. Tenth.     Suite B
        McAllen,     TX. 76501.1665
                                                        amount of the payment and accrues interest at an
        5121662-4547                                    annual rate of 10 percent. If the budget is
                                                        amended, any change in the amount of a unit’s
                                                        allocation is apportioned among the payments
        200 Main Plaza, Suite 400                       remaining. (Emphasis added).
        San Antonio,  TX. 76205-2797
        5121225.4191
                                               Your first question is:

        An Equal       OppOrtUnitYI                      If one taxing entity is allowed to pay without
        Affirmative      Action   EmP~oVef               penalty and interest, should any other penalty and
                                                         interest paid by another taxing entity be
                                                         refunded?

                                               Your second question is:

                                                         If payments     are accepted without payment of
  --                                                     penalty and     interest, what other recourse would




                                                                    p. 316
Honorable James W. Smith, Jr. - Page 2    (JM-74)




          the Frio County Appraisal       District   have   for
          collecting due funds?

We answer your first question in the negative, because we conclude
that the appraisal district is without authority to waive or rescind
the penalty and interest to any taxing unit which tenders a delinquent
payment. Because we answer your first question in the negative, we
deem it unnecessary to answer your second question.

     Under settled nrincinles of law. the imnosition of uenalties
falls within the poiice  power of the iegislature. Waters-Pierce Oil
Company v. Texas, 212 U.S. 86, 107 (1909); First Texas~P!cudential
Insurance Company v. Smallwood, 242 S.W. 498, 505 (Tex.  , Civ. App. -
Beaumont 1922, no writ). Moreover, remission by general statute of
penalties which have accrued and are due political subdivisions is
constitutional. Jones v. Williams, 45 S.W.2d 130, 137 (Tex. 1931).
But, in this instance remission cannot be accomplished, because there
is no statutory provision permitting it. At no place in the code is
the appraisal district given the authority to rescind or waive the
penalty and interest imposed by section 6,06(e) of the Tax Code.

      Generally, the powers of such governmental agencies as counties,
townships, and school districts are more strictly construed than those
of incorporated municipalities. Tri-City Fresh Water Supply District
No. 2 of Harris County v. Mann, 142 S.W.2d 945, 948 (Tex. 1940). For
examule.
    .     a county has no nowers or duties exceut those which are
clearlv set forth and defined bv the constitution and the state
statutes. Harrison County v. City of Marshall, 253 S.W.2d 67, 69
(Tex. Civ. App. - Fort Worth 1952, writ ref'd); Wichita County v.
Vance, 217 S.W.2d 702, 703 (Tex. Civ. App. - Fort Worth 1949, writ
ref' n.r.e.). See also Miller v. El Paso County, 150 S.W.Zd 1000
(Tex. 1941). Analogously, we hold that an appraisal district can
exercise only those powers and duties which are clearly set forth in
the constitution and statutes of this state.        Therefore, absent
specific statutory authority, we conclude that an appraisal district
is without authority to rescind or waive the penalty imposed by
section 6.06(e) of the Tax Code.

                             SUMMARY

             An appraisal district is without authority to
          rescind or waive the penalty and interest imposed
          by section 6.06(e) of the Tax Code upon taxing
          units which are delinquent in paying their
          allocation    of   the    appraisal    district's
          expenditures.




                                         JIM     MATTOX
                                         Attorney General of Texas
.   .
        Honorable James W. Smith, Jr. - Page 3   (JM-74)




        TOM GREEN
        First Assistant Attorney General

        DAVID R. RICHARDS
        Executive Assistant Attorney General

        Prepared by Jim Moellinger
        Assistant Attorney General

        APPROVED:
        OPINION COMMITTEE

        Rick Gilpin, Chairman
        Jon Bible
        David Brooks
        Colin Carl
        Jim Moellinger
        Nancy Sutton




                                      p. 318